DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 32 has been amended.  Claims 1-17 are cancelled.  Claims 18-36 are pending in the instant application.  Claims 18-31 remain withdrawn.   Claims 32-36 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Dr. Norman B. Thot on 08/27/2021 has been entered.   

Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 08/27/2021 has been entered and considered.


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants amend claim 32 by further limiting the ZrO2 content from “3 to 40 wt.-%” to “6 to 40 wt.-%”.   In addition, Applicants argue that the only other possible example of interest is therefore Example 3 which describes the preparation of TiO2-SiO2-ZrO2 product having a mole ratio of 80:16:4, i.e., a ZrO2 content of approximately 5.1 wt.-%. This product is, however, also clearly different from that now required by independent claim 32 of the present invention which requires a ZrO2 content of 6 to 40 wt.-%, see pages 9-10 of 14 the Remarks.
Applicants’ amendment and argument have been fully considered, but are not sufficient to overcome the rejection.   Specifically, EXAMPLE 3 of the `260 patent discloses a particulate TiO2-SiO2-ZrO2 catalyst had a TiO2: SiO2: ZrO2 mole ratio of 80:16:4 and a BET surface area of 2/g.  The molecular weight of TiO2 is 79.9; the molecular weight of SiO2 is 60.1; and the molecular weight of ZrO2 is 123.2.  It is not sure how Applicants come out the conclusion that ZrO2 content of the TiO2-SiO2-ZrO2 product is approximately 5.1 wt.-%.  Based on the Examiner’s calculation, the ZrO2 content of the TiO2-SiO2-ZrO2 product is approximately 6.3 wt.-% (i.e. 80:16:4=20:4:1, 79.9x20+60.1x4+123.2=1961.6, (123.2/1961.6)x100%=6.3 wt.-%), not approximately 5.1 wt.-%.  Therefore, the particulate TiO2-SiO2-ZrO2 catalyst still reads on amended independent claim 32.  Therefore, the rejection is maintained.

Claim rejection under 35 U.S.C.§103(a)
 
The declaration under 37 CFR 1.132 filed 08/27/2021 is insufficient to overcome the rejection of claims 32-36 based upon 35 U.S.C. 103(a) as set forth in the last Office action. Specifically, Applicants states #7 of the Declaration that EXAMPLE 3 is also unclear as to which preparation method is used to achieve the TiO2-SiO2-ZrO2 ternary composite; Example 3 provides no details whatsoever as to the order of mixing or the exact reaction conditions. The
information contained in the “260 patent is simply not sufficient to inform a Person of Ordinary Skill in the Art (“POSITA”) such as myself how to make the product of Example 3.    
	Applicants’ interpretation of one ordinary skilled in the art (“POSITA”) is his personal opinion, and not an appropriate interpretation.  Specifically, EXAMPLE 3 of the `260 patent made clear that the particulate TiO2-SiO2-ZrO2 catalyst was prepared substantially in accordance with the procedures of Examples 1 and 2.  Example 2 teaches a process of making TiO2-ZrO2 by dissolving zirconium oxychloride (ZrOCl2.8H2O; 13.6 kg) was dissolved in 1 m3 of water, and the solution was well mixed with 78 liters of an aqueous sulfuric acid solution of titanyl sulfate having the same composition as in Example 1.  Example 1 teaches a process of making TiO2-SiO2 by adding gradually an aqueous sulfuric acid solution containing titanium to a mixture of aqueous ammonia (25% NH3) in 400 liters of water and 16.9 kg of Snowtex NCS-30 to form a coprecipitated gel. After standing for 15 hours, the resulting gel of TiO2 -SiO2 was 2-SiO2-ZrO2 catalyst.  I would be a clear for Example 3 by replacing the aqueous sulfuric acid solution containing titanium in Example 1 with the aqueous sulfuric acid solution containing zirconium oxychloride and titanyl sulfate of Example 2. In addition, the `260 patent discloses various methods of preparing TiO2-SiO2, as well as preparing TiO2-ZrO2-SiO2 and TiO2-ZrO2, see Col. 3, Ln. 40 through Col. 4, Ln. 49.   Even optimization of the process of Example 3 is further required, the optimization would have still be obvious-to-try based on the teaching of the `260 patent as a whole, and such optimization would have been at grasp of one ordinal skilled in the art.  
	On the other hand, the Examples 1 and 2 of Applicants’ specification also do not disclose the specific reaction condition for preparing TiO2/ZrO2 since such condition is a routine experimentation and at grasp of one ordinal skilled in the art.  In terms of the process of preparing TiO2/ZrO2/SiO2 disclosed in Example 5 of Applicants’ specification, it is taught and/or suggested in the Examples 1-3 of the 260 patent.  Therefore, the `260 patent would have rendered claims 32-36 obvious, and the rejection is maintained, accordingly.     

The following rejections are necessitated by the amendment filed 08/27/2021:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,939,260 (“the `260 patent”) to Inoue et al.

Applicants’ claim 32 is drawn to a particulate TiO2 comprising: a ZrO2 content of 6 to 40 wt.-%, wherein hydrated forms TiO2 and ZrO2 are included; a content of mesopores comprising a pore size of 3-50 nm which is >80 % of a total pore volume of > 0.40 ml/g; a BET >150 m2/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm, wherein, the wt.-% is calculated as oxides based on a weight of a final product.

Applicants’ claim 36 is drawn to a method of using the particulate TiO2 as recited in claim 32 as a catalyst in a heterogeneous catalysis method, a photocatalysis method, a SCR method, a hydrotreating method, a Claus method, or a Fischer Tropsch method, the method comprising: providing the particulate TiO2 as recited in claim 32; and using the particulate TiO2 in a heterogeneous catalysis method, a photocatalysis method, a SCR method, a hydrotreating method, a Claus method, or a Fischer Tropsch method.

The `260 patent discloses a particulate TiO2-SiO2-ZrO2 comprised in a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which comprises reacting an alkyl-substituted aromatic hydrocarbon or an alkyl-substituted heterocyclic compound with ammonia and oxygen, wherein the resulting particulate had a TiO2: SiO2: ZrO2 mole ratio of 80:16:4 and a BET surface area of 180 m2 /g; and a process of making the particulate thereof, see Abstract and EXAMPLE 3. Anatase is a metastable mineral form of titanium dioxide (TiO2). In addition, EXAMPLE 3 teaches that the catalyst comprising particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst further comprises ammonium metavanadate (NH4VO3) (Col. 6, Lns. 11-2: SiO2: ZrO2 =80:16:4 of the EXAMPLE 3 of the `260 patent suggests
the ZrO2 content of the TiO2-SiO2-ZrO2 product is approximately 6.3 wt.-% (i.e. 80:16:4=20:4:1, 79.9x20+60.1x4+123.2=1961.6, (123.2/1961.6)x100%=6.3 wt.-%), which reads on the ZrO2 content of 6 to 40 wt.-% of Applicants’ claim 32, and further comprising an SiO2 content of 3 to 20 wt.-% of claim 33.  EXAMPLE 3 of the `260 patent teaches using the particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which reads on Applicants’ claim 36.  
Even though not disclose the physical properties of the particulate TiO2-SiO2-ZrO2 having a content of mesopores comprising a pore size of 3-50 nm which is > 80% of a total pore volume of > 0.40ml/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm, the `260 patent teaches the similar chemical process of making the particulate TiO2-SiO2-ZrO2, see EXAMPLES 1-3 of the `260 patent.  The physical properties above are considered as inherited properties of the particulate.  
For the purpose of search and examination it is assumed until proven otherwise that these values fall within the ranges defined in the present set of claims of the present application.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, claims 32-36 are anticipated. 



Alternatively, claims 32-36 are subject to the following 103(a) rejection:

Claim Rejections - 35 USC § 103(a)

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32-36 are rejected under 35 U.S.C. 103 (a) as unpatentable over the `260 patent.

The `260 patent discloses a particulate TiO2-SiO2-ZrO2 comprised in a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which comprises reacting an alkyl-substituted aromatic hydrocarbon or an alkyl-substituted heterocyclic compound with ammonia and oxygen, wherein the resulting particulate had a TiO2: SiO2: ZrO2 mole ratio of 2 /g; and a process of making the particulate thereof, see Abstract and EXAMPLE 3.  Anatase is a metastable mineral form of titanium dioxide (TiO2). In addition, EXAMPLE 3 teaches that the catalyst comprising particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst further comprises ammonium metavanadate (NH4VO3) (Col. 6, Lns. 11-22). The mole ratio of TiO2: SiO2: ZrO2 =80:16:4 of the EXAMPLE 3 of the `260 patent suggests
the ZrO2 content of the TiO2-SiO2-ZrO2 product is approximately 6.3 wt.-% (i.e. 80:16:4=20:4:1, 79.9x20+60.1x4+123.2=1961.6, (123.2/1961.6)x100%=6.3 wt.-%), which reads on the ZrO2 content of 6 to 40 wt.-% of Applicants’ claim 32, and further comprising an SiO2 content of 3 to 20 wt.-% of claim 33. In addition, the `260 patent teaches the composite oxide (a) including TiO2-SiO2-ZrO2 has the proportion of TiO2 is 20 to 95 mole % and the proportion of SiO2 or ZrO2 or the sum of SiO2 and ZrO2 is 5 to 80 mole % (provided that the total proportion of TiO2 +ZrO2 +SiO2 =100 mole %), see Col. 2, Lns. 38-43, which reads on the ZrO2 content of 6 to 40 wt.-% of Applicants’ claim 32. EXAMPLE 3 of the `260 patent teaches using the particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which reads on Applicants’ claim 36.  

The difference between Applicants’ claim 32 and the invention disclosed in the `260 patent is that the prior art is silent on the some physical properties of the claimed particulate TiO2-SiO2-ZrO2 which has a content of mesopores comprising a pore size of 3-50 nm which is > 80% of a total pore volume of > 0.40ml/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm.

However, the difference would have been obvious over the `260 patent because the prior art teaches the similar chemical process of making the particulate TiO2-SiO2-ZrO2, see EXAMPLES 1-3 of the `260 patent.  Applicants’ claims 32-36 and the `260 patent are drawn to the particulate TiO2-SiO2-ZrO2 as a component of a heterogeneous catalyst for the same application of a heterogeneous catalysis method made with the similar chemical process.  The In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process for the desired superabsorbent in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  


Conclusions
Claims 32-36 are rejected.
Claims 18-31 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731